STATE OF MICHIGAN

                           COURT OF APPEALS



BERNARD C. SWARTZ DECLARATION OF                            UNPUBLISHED
TRUST DATED FEBRUARY 25, 2009,                              February 20, 2018

             Plaintiff-Appellant,

v                                                           No. 335470
                                                            Otsego Circuit Court
KATHLEEN L. MORRISON TRUST,                                 LC No. 14-015457-CH

             Defendant-Appellee.


Before: MURPHY, P.J., and O’CONNELL and K. F. KELLY, JJ.

MURPHY, P.J. (concurring).

      I concur in result only.


                                                      /s/ William B. Murphy




                                           -1-